Title: From Alexander Hamilton to Ædanus Burke, [1 April 1790]
From: Hamilton, Alexander
To: Burke, Ædanus


[New York, April 1, 1790]
Sir

I have been informed that in the house of Representatives yesterday, you made use of some very harsh expressions in relation to me.
As I cannot but ascribe so unprovoked an attack to misapprehension or misrepresentation I have concluded to send you an extract from the Eulogium pronounced by me on General Greene, of the part to which alone your animadversions do relate. It is in these words—
“From the heights of Monmouth I might lead you to the plains of Springfield, there to behold the Veteran Knyphaussen, at the head of a veteran army, baffled and almost beaten by a General without an army—aided, or rather embarrassed by small fugitive bodies of volunteer militia, the mimicry of soldiership.”
From this, you will perceive that the epithets, to which you have taken exception, are neither applicable to the Militia of South Carolina in particular, nor to Militia in general, but merely to “small fugitive bodies of volunteer militia.”
Having thus Sir stated the matter in its true light it remains for you to judge what conduct, in consequence of the explanation will be proper on your part.
I am Sir   Your humble servt

New York April 1st 1790
Ædanus Burke Esqr

